UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THERESA MCDONALD,

                                Plaintiff,

         against
                                                          CIVIL ACTION NO.: 19 Civ. 2209 (JPO) (SLC)

                                                                           ORDER
J.C. PENNEY CORPORATION, INC.,

                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff is directed to respond to Defendant’s letter (ECF No. 19) by Friday, December

13, 2019. Failure to respond may lead the Court to set a briefing schedule for Defendant’s

anticipated motion for dismissal for failure to prosecute.



Dated:             New York, New York
                   December 9, 2019

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
